Citation Nr: 1224889	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  10-05 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to October 1954.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

During this appeal, jurisdiction of these claims was transferred to the RO in Providence, Rhode Island.

In his substantive appeal, the Veteran requested that he be afforded a video conference hearing before a member of the Board.  In a July 2012 statement, the Veteran withdrew his request.  Therefore, his request for a video conference hearing before the Board is deemed to be withdrawn.  See 38 C.F.R. § 20.702 (2011).

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  On July 10, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to a rating in excess of 50 percent for PTSD was requested.

2.  On July 10, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to a TDIU was requested.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to a rating in excess of 50 percent for PTSD by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of the appeal for entitlement to a TDIU by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran submitted a letter to the RO dated July 10, 2012, stating that he wished to withdraw his appeal for a rating in excess of 50 percent for PTSD and for a TDIU rating.  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to these claims. 

Accordingly, the Board does not have jurisdiction to review the appeal for that benefit and this appeal must be dismissed.







ORDER

The appeal for entitlement to a TDIU is dismissed.

The appeal for entitlement to a rating in excess of 50 percent for PTSD is dismissed.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


